Citation Nr: 0712846	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-40 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied entitlement to a rating in 
excess of 10 percent for bilateral hearing loss.  A 
subsequent decision of a Decision Review Officer in September 
2004 increased the rating for the veteran's hearing loss to 
30 percent, effective from the date of receipt of the current 
reopened claim (June 23, 2003).  Since the 30 percent rating 
is less than the maximum available benefit and the claim for 
a higher rating has not been withdrawn, it remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection was granted for the veteran's bilateral 
hearing loss in an October 1983 rating decision, which 
established a noncompensable evaluation.  The veteran 
appealed for a higher rating and he was subsequently awarded 
a 10 percent evaluation by the Board in a June 1987 decision.  
In June 2003, the veteran put forth his current claim 
contending, in essence, that his hearing loss was more 
disabling than currently evaluated.  While initially denied 
an increase over 10 percent in September 2003, the rating for 
the veteran's hearing loss was increased to 30 percent by a 
September 2004 decision of a Decision Review Officer, 
effective from the date of receipt of the current claim.  The 
veteran maintains that his hearing acuity has continued to 
deteriorate, and that his disability is greater than that 
contemplated by his current 30 percent evaluation.  

The Board notes that the veteran was afforded a comprehensive 
VA audiology examination in September 2003 to evaluate the 
severity of his bilateral hearing loss.  While the results of 
that examination are adequate for rating purposes and, 
indeed, formed the basis for the grant of the 30 percent 
evaluation, the evaluation is over three years old.  The 
veteran and his spouse have specifically contended that the 
degree of hearing loss has increased since the time of the 
last VA examination.  Given the amount of time that has 
elapsed since the last audiology evaluation and the 
allegation of increased hearing loss since that time, the 
Board finds it necessary to remand the claim so that a more 
current VA audiology examination may be afforded to the 
veteran to determine the current severity of his bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4); see also, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Additionally, as the veteran has indicated a worsening of his 
hearing, he should be asked to identify any private or VA 
evaluation or treatment that he has received for his hearing 
loss since the September 2003 examination.  Any relevant 
medical records that may be available should be secured and 
associated with the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Ask the veteran to identify any VA or 
private evaluation or treatment he has had 
for his hearing loss since the last VA 
examination in September 2003.  If the 
veteran responds, obtain the necessary 
releases, obtain copies of the records and 
associate them with the claims file.  

3.  Schedule the veteran for a 
comprehensive VA audiology examination for 
the purposes of determining the current 
severity of his bilateral hearing loss.  
The claims file should be furnished to the 
audiologist for his or her review.    

4.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-adjudicate 
the veteran's claim.  If the veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) 

